DETAILED ACTION
Introduction
Claims 1-8, 10-13, and 15-18 are examined in this application. Claims 9 and 14 are cancelled. Claims 1, 15, and 17 are amended. This is a Final Office Action in response to Arguments and Amendments filed 12/29/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. Applicant argues on p. 10-11 that Gulati does not disclose setting a driver profile in response to selection of an autonomous mode of the vehicle. The Office respectfully disagrees. Paragraph [0058] of Gulati discloses that a user may select an autonomous mode in block 106. Based on the selection, the method automatically proceeds to block 116, wherein a driver profile is used to control the vehicle in autonomous mode. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee et al. (US 2017/0135621 A1) further in view of Kawamoto (US 2018/0284774 A1) .
In the alternative, Claims 1, 15, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee et al. (US 2017/0135621 A1) further in view of further in view of Kawamoto (US 2018/0284774 A1) and further in view Dorneich et al. (US 2010/0305778 A1) .
As per Claim 1, Gulati et al. discloses an autonomous vehicle system comprising:	a plurality of sensors ([0022]; Fig. 1;  sensors 16, GNSS system 18);	a driver preferences database ([0033]; Fig. 1; profile database 36);	a touch screen display including a driver preferences interface ([0027]; Fig. 1; input/output interface 28; [0031-32] discloses a touch screen); and([0026]; Fig. 1; electronic controller 12 and electronic processor 24) configured to		determine whether the autonomous vehicle is in one of a learning mode/manual mode or an autonomous mode ([0046]),		when the autonomous vehicle is in the learning mode/manual mode, receive output from the plurality of sensors, update driver preferences in response to the output from the plurality of sensors and store the updated preferences in the driver preferences database ([0038, 47]),		when the autonomous vehicle is in the autonomous mode, automatically select a predetermined driver profile of a plurality of driver profiles in response to receiving a selection of the autonomous mode ([0058] Step 106 may be determined based on an input of a driver. Step 116 follows Step 106, automatically, and selects a driver profile for autonomous mode) and autonomously operate the autonomous vehicle according to the driver preferences ([0061]; Fig. 8, S116) and display an interface on the touchscreen to receive user adjustment of the driver preferences ([0045]; Fig. 5); and	wherein the circuity adjusts the driver preferences set by the user based on external conditions ([0046]; Learning mode uses information from vehicle sensors. [0064], operating the autonomous vehicle involves changing control, which is based on driver profile, based on sensors).	Gulati et al. discloses determining between two different modes, wherein one mode is a learning/manual mode and the other mode is an autonomous mode.	Gulati et al. does not disclose determine whether the autonomous vehicle is in one of a learning mode, an autonomous mode, or a manual mode, 	when in the manual mode, maintain the driver preferences unchanged when the vehicle is in the manual mode.Lee et al. teaches determining between a manual mode, an autonomous mode, and a learning mode, wherein the manual mode is a conventional driving of a vehicle (conventional driving of a vehicle reads on maintain a driver preference unchanged) ([0086]; Furthermore, it is old and well-known in the art for a vehicle to be configured to operate in manual mode – such as a conventional vehicle – wherein driver preferences remain the same. For example, a conventional vehicle driven manually does not update driver preferences (e.g. radio, cruise control, steering, seat height, etc.)). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Lee et al. with the motivation of improving vehicle training and improving user customization.		Gulati et al. discloses the touch screen is configured to display separate selections for the manual mode ([0058]), the autonomous mode ([0045]), and the learning mode ([0046]; Fig. 6) (The broadest reasonable interpretation of the claim requires the touch screen being configured to display a selection for a manual mode, for the autonomous mode, and the learning mode). 	Gulati et al. does not explicitly disclose the learning mode is a predetermined amount of time within the manual mode during which outputs from the plurality of sensors are recorded (Gulati et al. does disclose the learning mode is part of the manual mode [0046]).	However, Kawamoto teaches the aforementioned limitation ([0093] teaches the longer the manual driving mode the longer the learning time; i.e. there is a predetermined temporal relationship between the two modes. Learning mode is within manual mode. Furthermore, Fig. 13, [0223-0230] teaches that learning is a subroutine within the manual routine and occupies a predetermined space and executed at a predetermined time within the manual mode routine).	It would have been obvious to one of ordinary skill in the art before the effective filing date of Gulati et al. to provide the aforementioned limitations taught by Kawamoto with the motivation of improving the safety and comfort of travel during autonomous mode ([0009]).	Gulati et al. discloses the driver preferences are predicted in real time via support-vector machine learning such that the driver preferences are collected and analyzed over time and used in combination with historical information stored in the driver preferences database ([0047] discloses a machine learning about a driver’s driving information/style over time. [0025] discloses that machine learning can be performed via support vector machines. Historic driver information/style is updated overtime. A driver profile is updated with the driving information/style. The system determining a driving style at a particular moment in time based on particular external conditions using a determined driver profile is predicting a driver’s preference at that particular moment in time); and	the touch screen is configured to display an interface to allow adjustment of a vehicle position relative to a center of a traffic lane and in a direction that is perpendicular to a direction of travel of the vehicle, while maintaining the vehicle in the traffic lane. (BRI is merely selecting autonomous mode since autonomous mode changes a vehicle position within a traffic lane. [0053] discloses changing position in a lane and gap size between vehicles being controlled (“gap size” is distinguished from “following distance” in [0051]). Positioning of vehicle within the lane is discussed in [0053]).	 
In the alternative:	Gulati et al. does not disclose the touch screen is configured to display separate selections for the manual mode, the autonomous mode, and the learning mode (If the interpretation is that the GUI includes a selection activating one of the three modes. It is noted that Gulati et al. discloses all three modes – even if manual and learning are related).	However, Dorneich et al. teaches a display being configured to display a selection for three different operation modes of a vehicle ([0033]; Fig. 4, #438, 440, 442).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Dorneich et al. with the motivation of simplifying/clarifying the GUI to aid the user.
As per Claim 15, Gulati et al. discloses a method of operating an autonomous vehicle system comprising:	determining, via processing circuitry, whether the autonomous vehicle is in one of a learning mode/manual mode or an autonomous mode ([0046]);	when the autonomous vehicle is in the learning mode, receiving output from a plurality of sensors ([0046]), updating driver preferences in response to the output from the plurality of sensors and store the updated preferences in the driver preferences database ([0038, 47]);	when in the autonomous mode, automatically select a predetermined driver profile of a plurality of driver profiles in response to receiving a selection of the autonomous mode ([0058] Step 106 may be determined based on an input of a driver. Step 116 follows Step 106, automatically, and selects a driver profile for autonomous mode) and autonomously operating an autonomous vehicle via the autonomous vehicle system according to the driver preferences ([0061]; Fig. 8, S116) and displaying an interface on the touch screen to receive user adjustment of the driver preferences ([0045]; Fig. 5); and	wherein the drier preferences set by the user are adjusted based on external conditions ([0046]; Learning mode uses information from vehicle sensors. [0064], operating the autonomous vehicle involves changing control, which is based on driver profile, based on sensors).	Gulati et al. discloses determining between two different modes, wherein one mode is a learning/manual mode and the other mode is an autonomous mode.	Gulati et al. does not disclose determine if the autonomous vehicle is in one of a learning mode, an autonomous mode, or a manual mode, 	when in the manual mode, maintaining the driver preferences unchanged when the vehicle is in the manual mode.	However, Lee et al. teaches determining between a manual mode, an autonomous mode, and a learning mode, wherein the manual mode is a conventional driving of a vehicle (conventional driving of a vehicle reads on maintain a driver preference unchanged) ([0086]; Furthermore, it is old and well-known in the art for a vehicle to be configured to operate in manual mode – such as a conventional vehicle – wherein driver preferences remain the same. For example, a conventional vehicle driven manually does not update driver preferences (e.g. radio, cruise control, steering, seat height, etc.)). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Lee et al. with the motivation of improving vehicle training and improving user customization.	
	Gulati et al. does not explicitly disclose the learning mode is a predetermined amount of time within the manual mode during which outputs from the plurality of sensors are recorded (Gulati et al. does disclose the learning mode is part of the manual mode [0046]).	However, Kawamoto teaches the aforementioned limitation ([0093] teaches the longer the manual driving mode the longer the learning time; i.e. there is a predetermined temporal relationship between the two modes. Learning mode is within manual mode. Furthermore, Fig. 13, [0223-0230] teaches that learning is a subroutine within the manual routine and occupies a predetermined space and executed at a predetermined time within the manual mode routine).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Kawamoto with the motivation of improving the safety and comfort of travel during autonomous mode ([0009]).	Gulati et al. discloses the driver preferences are predicted in real time via support-vector machine learning such that the driver preferences are collected and analyzed over time and used in combination with historical information stored in the driver preferences database ([0047] discloses a machine learning about a driver’s driving information/style over time. [0025] discloses that machine learning can be performed via support vector machines. Historic driver information/style is updated overtime. A driver profile is updated with the driving information/style. The system determining a driving style at a particular moment in time based on particular external conditions using a determined driver profile is predicting a driver’s preference at that particular moment in time); and	the touch screen is configured to display an interface to allow adjustment of a vehicle position relative to a center of a traffic lane and in a direction that is perpendicular to a direction of travel of the vehicle, while maintaining the vehicle in the traffic lane. (BRI is merely selecting autonomous mode since autonomous mode changes a vehicle position within a traffic lane. [0053] discloses changing position in a lane and gap size between vehicles being controlled (“gap size” is distinguished from “following distance” in [0051]). Positioning of vehicle within the lane is discussed in [0053]).
In the alternative:	Gulati et al. does not disclose the touch screen is configured to display separate selections for (If the interpretation is that the GUI includes a selection activate one of the three modes. It is noted that Gulati et al. discloses all three modes – even if manual and learning are related).	However, Dorneich et al. teaches a display being configured to display a selection for three different operation modes of a vehicle ([0033]; Fig. 4, #438, 440, 442).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Dorneich et al. with the motivation of simplifying/clarifying the GUI to aid the user.
As per Claim 17, Gulati et al. discloses a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer, cause the computer to perform a method comprising:	determining if an autonomous vehicle is in one of a learning mode/manual mode or an autonomous mode ([0046]);	when the vehicle is in the learning mode  ([0046]), receiving output from a plurality of sensors, updating driver preferences in response to the output from the plurality of sensors and store the updated preferences in the driver preferences database ([0038, 47]);	when in the autonomous mode, automatically select a predetermined driver profile of a plurality of driver profiles in response to receiving a selection of the autonomous mode ([0058] Step 106 may be determined based on an input of a driver. Step 116 follows Step 106, automatically, and selects a driver profile for autonomous mode) and autonomously operating an autonomous vehicle via the autonomous vehicle system according to the driver preferences ([0061]; Fig. 8, S116) and displaying an interface on the touch screen to receive user adjustment of the driver preferences ([0045]; Fig. 5); and	wherein the driver preferences set by the user are adjusted based on external conditions ([0046]; Learning mode uses information from vehicle sensors. [0064], operating the autonomous vehicle involves changing control, which is based on driver profile, based on sensors).
	Gulati et al. discloses determining between two different modes, wherein one mode is a learning/manual mode and the other mode is an autonomous mode.	Gulati et al. does not disclose determine if the autonomous vehicle is in one of a learning mode, an autonomous mode, or a manual mode, 	when in manual mode, maintaining the driver preferences unchanged when the vehicle is in the manual mode.	However, Lee et al. teaches determining between a manual mode, an autonomous mode, and a learning mode, wherein the manual mode is a conventional driving of a vehicle (conventional driving of a vehicle reads on maintain a driver preference unchanged) ([0086 Furthermore, it is old and well-known in the art for a vehicle to be configured to operate in manual mode – such as a conventional vehicle – wherein driver preferences remain the same. For example, a conventional vehicle driven manually does not update driver preferences (e.g. radio, cruise control, steering, seat height, etc.)). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Lee et al. with the motivation of improving vehicle training and improving user customization.	
	Gulati et al. does not explicitly disclose the learning mode is a predetermined amount of time within the manual mode during which outputs from the plurality of sensors are recorded (Gulati et al. does disclose the learning mode is part of the manual mode [0046]).	However, Kawamoto teaches the aforementioned limitation ([0093] teaches the longer the manual driving mode the longer the learning time; i.e. there is a predetermined temporal relationship between the two modes. Learning mode is within manual mode. Furthermore, Fig. 13, [0223-0230] teaches that learning is a subroutine within the manual routine and occupies a predetermined space and executed at a predetermined time within the manual mode routine).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Kawamoto with the motivation of improving the safety and comfort of travel during autonomous mode ([0009]).	Gulati et al. discloses the driver preferences are predicted in real time via support-vector machine learning such that the driver preferences are collected and analyzed over time and used in combination with historical information stored in the driver preferences database ([0047] discloses a machine learning about a driver’s driving information/style over time. [0025] discloses that machine learning can be performed via support vector machines. Historic driver information/style is updated overtime. A driver profile is updated with the driving information/style. The system determining a driving style at a particular moment in time based on particular external conditions using a determined driver profile is predicting a driver’s preference at that particular moment in time); and	the touch screen is configured to display an interface to allow adjustment of a vehicle position relative to a center of a traffic lane and in a direction that is perpendicular to a direction of travel of the vehicle, while maintaining the vehicle in the traffic lane. (BRI is merely selecting autonomous mode since autonomous mode changes a vehicle position within a traffic lane. [0053] discloses changing position in a lane and gap size between vehicles being controlled (“gap size” is distinguished from “following distance” in [0051]). Positioning of vehicle within the lane is discussed in [0053]).
In the alternative:	Gulati et al. does not disclose the touch screen is configured to display separate selections for the manual mode, the autonomous mode, and the learning mode (If the interpretation is that the GUI includes a selection activate one of the three modes. It is noted that Gulati et al. discloses all three modes – even if manual and learning are related).	However, Dorneich et al. teaches a display being configured to display a selection for three different operation modes of a vehicle ([0033]; Fig. 4, #438, 440, 442).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Dorneich et al. with the motivation of simplifying/clarifying the GUI to aid the user.
Claims 2, 4-8, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee et al. (US 2017/0135621 A1) further in view of Kawamoto (US 2018/0284774 A1)  and further in view of Huang et al. (US 2010/0087987 A1).
In the alternative, Claims 2, 4-8, 11, 16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee et al. (US 2017/0135621 A1) further in view of Kawamoto (US 2018/0284774 A1) further in view Dorneich et al. (US 2010/0305778 A1)  and further in view of Huang et al. (US 2010/0087987 A1).
As per Claim 2, Gulati et al. discloses the autonomous vehicle system of Claim 1, wherein the circuity is configured to 	update a lookup table stored in the driver preferences database in response to receiving the output from the plurality of sensors ([0038-39]; A computer implemented ‘table” is defined by the American Heritage dictionary as “an orderly arrangement of data.” “Lookup table” reads on more than one drive profile being stored in the database. Updating one of a plurality of profiles reads on updating a table), and	update one or more models stored in the driver preferences database in response to receiving the output from the plurality of sensors ([0025]; “…learning engine may use data collected when a driver operates the autonomous vehicle 11 (i.e., training data) to develop a model, which is used by the electronic controller 12 to operate the autonomous vehicle 11”).	Gulati et al. does not explicitly disclose that the updated model is a statistical model.	However, Huang et al. teaches the aforementioned limitation (Abstract, [0007]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Huang et al. with the motivation of optimizing the automatic and seamless customization of a vehicle systems settings for a given driver over a variety of driving conditions ([0004]).
As per Claim 4, Gulati et al. discloses the autonomous vehicle system of Claim 2, wherein the driver preferences interface includes selections for a manual driving mode ([0058]), the learning mode ([0045]; Learning mode is activated based on manual mode activated. [0046]; Fig. 4 disclose a learning mode display), an autonomous driving mode ([0058]), a plurality of driver profiles ([0057]; Fig. 3), an aggressive driving mode ([0051]; Fig. 4; Fig. 5; Slider controls for sporty steering characteristics and how aggressive autonomous mode should drive. Button for Sport), a cautious driving mode ([0051]; Fig. 4; Fig. 5; Slider controls for gap size, following distance. Buttons for Comfort), and an adjust-preferences section ([0052]; Fig. 5; all customizable options)
As per Claim 5, Gulati et al. discloses the autonomous vehicle system of Claim 4, wherein each of the plurality of driver profiles includes driver preferences associated with each profile stored in the driver preferences database ([0044] discloses that a plurality of different user profiles may be selected. [0051] discloses that after a user profile is selected, driver preferences of the driver profile may be altered. [0043] discloses that the driver profile may be stored in the profile database).
As per Claim 6, Gulati et al. discloses the autonomous vehicle system of Claim 2, wherein the autonomous driving mode implements driver preferences utilizing the lookup table (See interpretation of "lookup table" in the rejection of Claim 2. [0044] discloses selecting a driver profile from a plurality of profiles and [0060] discloses controlling the vehicle in autonomous mode based on the driver profile) and the model ([0025]).	Gulati et al. does not explicitly disclose that the model is a statistical model.	However, Huang et al. teaches the aforementioned limitation (Abstract, [0007]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Huang et al. with the motivation of optimizing the automatic and seamless customization of a vehicle systems settings for a given driver over a variety of driving conditions ([0004]).
As per Claim 7, Gulati et al. discloses the autonomous vehicle system of Claim 4, wherein the aggressive driving mode implements the driver preferences at a predetermined level above the autonomous driving mode preferences based on the lookup table and the models (See interpretation of "lookup table" in the rejection of Claim 2. [0044] discloses selecting a driver profile from a plurality of profiles and [0060] discloses controlling the vehicle in autonomous mode based on the driver profile. [0051] discloses dial control 58 changes how sporty or aggressively the autonomous vehicle should operate; therefore, the vehicle may increase aggressive behavior or decrease aggressive behavior. The predetermined level reads on the aggressive level corresponding to different positions of the dial. [0047] discuses aggressive driving as being larger/greater than passive driving).	Gulati et al. does not explicitly disclose that the model is a statistical model.	However, Huang et al. teaches the aforementioned limitation (Abstract, [0007]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Huang et al. with the motivation of optimizing the automatic and seamless customization of a vehicle systems settings for a given driver over a variety of driving conditions ([0004]).
As per Claim 8, Gulati et al. discloses the autonomous vehicle system of Claim 4, wherein the cautious driving mode implements the driver preferences at a predetermined level below the autonomous driving mode preferences ([0051]; The dial control 58 changes how sporty or aggressively the autonomous vehicle should operate; therefore, the vehicle may increase aggressive behavior or decrease aggressive behavior (i.e. decrease cautious behavior and increase cautious behavior. The predetermined level reads on the aggressive level corresponding to different positions of the dial).
As per Claim 11, Gulati et al. discloses the autonomous vehicle system of Claim 4, wherein the learning mode is driving manually while receiving input from the plurality of sensors specifically for determining driver preferences ([0059]; Fig. 8, S110, 112, 114).
As per Claim 16, Gulati et al. discloses the method of Claim 15, further comprising:	updating a lookup table stored in the driver preferences database in response to receiving the ([0038-39]; A computer implemented ‘table” is defined by the American Heritage dictionary as “an orderly arrangement of data.” “Lookup table” reads on more than one drive profile being stored in the database. Updating one of a plurality of profiles reads on updating a table); and	updating one or more models stored in the driver preferences database in response to receiving the output from the plurality of sensors ([0025]; “…learning engine may use data collected when a driver operates the autonomous vehicle 11 (i.e., training data) to develop a model, which is used by the electronic controller 12 to operate the autonomous vehicle 11).	Gulati et al. does not explicitly disclose that the updated model is a statistical model.	However, Huang et al. teaches the aforementioned limitation (Abstract, [0007]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Huang et al. with the motivation of optimizing the automatic and seamless customization of a vehicle systems settings for a given driver over a variety of driving conditions ([0004]).
As per Claim 18, Gulati et al. discloses the non-transitory computer-readable storage medium of Claim 17, further comprising:	updating a lookup table stored in the driver preferences database in response to receiving the output from the plurality of sensors ([0038-39]; A computer implemented ‘table” is defined by the American Heritage dictionary as “an orderly arrangement of data.” “Lookup table” reads on more than one drive profile being stored in the database. Updating one of a plurality of profiles reads on updating a table); and	updating one or more models stored in the driver preferences database in response to receiving ([0025]; “…learning engine may use data collected when a driver operates the autonomous vehicle 11 (i.e., training data) to develop a model, which is used by the electronic controller 12 to operate the autonomous vehicle 11).	Gulati et al. does not explicitly disclose that the updated model is a statistical model.	However, Huang et al. teaches the aforementioned limitation (Abstract, [0007]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Huang et al. with the motivation of optimizing the automatic and seamless customization of a vehicle systems settings for a given driver over a variety of driving conditions ([0004]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee et al. (US 2017/0135621 A1) further in view of Kawamoto (US 2018/0284774 A1)  and further in view of Breed et al. (US 2012/0323474 A1).
In the alternative, Claim 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee et al. (US 2017/0135621 A1) further in view of Kawamoto (US 2018/0284774 A1) further in view Dorneich et al. (US 2010/0305778 A1) and further in view of Breed et al. (US 2012/0323474 A1).
As per Claim 3, Gulati et al. discloses the autonomous vehicle system of Claim 1, wherein the plurality of sensors includes, a radar sensor ([0028]), at least one camera ([0028]), an odometer ([0028]), and a GPS antenna ([0029]).	Gulati et al. does not disclose the autonomous vehicle system of Claim 1, wherein the plurality LIDAR sensor, a radar sensor, a laser scanner, at least one camera, an odometer, and a GPS antenna.	However, Breed et al. teaches the autonomous vehicle system of Claim 1, wherein the plurality of sensors includes a LIDAR sensor ([0148]), a radar sensor ([0115]), a laser scanner ([0139]), at least one camera ([0085]), an odometer ([0430]), and a GPS antenna ([0134]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the LIDAR of Breed et al. with the motivation of improving the vehicle’s ability to map the roadway ([0146]) and to provide the laser scanner of Breed et al. with the motivation of illuminating parts of the scene to determine distance to particular objects ([0139]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee et al. (US 2017/0135621 A1) further in view of Kawamoto (US 2018/0284774 A1)  further in view of Huang et al. (US 2010/0087987 A1) and further in view of Braess (DE 102011088768 A - DE102011088768A1_translated.pdf used for citation purposes).
In the alternative, Claim 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee et al. (US 2017/0135621 A1) further in view of Kawamoto (US 2018/0284774 A1) further in view Dorneich et al. (US 2010/0305778 A1)  further in view of Huang et al. (US 2010/0087987 A1) and further in view of Braess (DE 102011088768 A - DE102011088768A1_translated.pdf used for citation purposes).
As per Claim 10, Gulati et al. does not disclose the autonomous vehicle system of Claim 4, wherein the manual mode is driving manually without receiving input from the plurality of sensors Braess teaches the aforementioned limitation (The claim reads on a learning mode being able to be turned off; therefore, the sensors are not used in determining driver preferences. [0015] teaches a learning mode which uses sensors and a switch which may be arbitrarily used by a driver to turn off the learning system).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Braess with the motivation of improving driver customizability and control of the vehicle systems.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee et al. (US 2017/0135621 A1) further in view of Kawamoto (US 2018/0284774 A1)  further in view of  Lemelson et al. (US 2004/0234109 A1).
In the alternative, Claim 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee et al. (US 2017/0135621 A1) further in view of Kawamoto (US 2018/0284774 A1) further in view Dorneich et al. (US 2010/0305778 A1) further in view of Lemelson et al. (US 2004/0234109 A1).
As per Claim 12, Gulati et al. does not disclose the autonomous vehicle system of Claim 1, wherein the driver profile selection is received automatically via at least one camera through facial recognition. 	However, Lemelson et al. teaches the aforementioned limitation ([0086-87]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gulati et al. to provide the aforementioned limitations taught by Lemelson et al. with the motivation of improving vehicle security ([0014]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee et al. (US 2017/0135621 A1) further in view of Kawamoto (US 2018/0284774 A1)  further in view of Huang et al. (US 2010/0087987 A1) and further in view of Yamamoto (US 2016/0253853 A1).
In the alternative, Claim 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gulati et al. (WO 2016/109540 A1) in view of Lee et al. (US 2017/0135621 A1) further in view of Kawamoto (US 2018/0284774 A1) further in view Dorneich et al. (US 2010/0305778 A1) further in view of Huang et al. (US 2010/0087987 A1) and further in view of Yamamoto (US 2016/0253853 A1).
As per Claim 13, Gulati et al. does not disclose the autonomous vehicle system of Claim 2, wherein a preferred average vehicle speed in a predetermined area as recorded by the plurality of sensors is not included in the updated look-up table or the updated statistical models when the plurality of sensors determine that the vehicle is disposed among a plurality of vehicles.	However, Yamamoto teaches ignoring/excluding outlier data sets - based on a traffic jam - that would confound the purpose of the system using that data ([0025]). Although Yamamoto teaches an embodiment directed to travel time data, the concept of ignoring outliers in the pursuit of accuracy (i.e., the motivation to combine with Gulati et al.) is applicable to any data set, such as average speed, without producing any unexpected results. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3669